Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
Claims 20-26 and 29-30 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 20, specifically the stacking order, crystal orientation, and material makeup of the magnetic, non-magnetic, and rare earth oxide layers in the stack within the MTJ device, especially that the first magnetic layer and the first rare earth oxide layer both contain one of the following elements (B, P, C, Ta, W, Cr, Hf, and Ti).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH K SALERNO/Examiner, Art Unit 2814